Citation Nr: 0737109	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-06 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of a cold injury with degenerative changes, right hand (30 
percent); residuals of a cold injury with degenerative 
changes, left hand (30 percent); pes planus with pes cavus, 
bilateral (10 percent);  tinnitus (10 percent); hypertension 
(10 percent);  chronic right knee strain with chondromalacia 
(10 percent); chronic left knee strain with chondromalacia 
(10 percent); chronic ankle sprains, bilateral 
(noncompensable); and hearing loss, bilateral 
(noncompensable), for a combined evaluation of 80 percent 
from June 4, 2001.  

2.  The veteran was last employed in December 2003.

3.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.  
  

CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a TDIU; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  Because a TDIU is 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was able to participate effectively in 
the processing of his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  

The Board notes that no employment records were sought from 
the veteran's last employer, Target.  Moreover, no workers' 
compensation records were obtained, even though the veteran 
disclosed a December 2003 work-related accident for which he 
received benefits.  The veteran also disclosed that he had 
been taken to the Southwest Louisiana Medical Center 
following his injury, but no efforts were made to obtain 
those records.  

However, the medical evidence demonstrates that the veteran 
is not entitled to a TDIU because his service-connected 
disabilities are not the sole cause of the veteran's 
unemployability.  Therefore, records related to his last 
employment and subsequent injury do not play a role in the 
Board's decision.   Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The duties to notify and assist have been met.

Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Entitlement to a TDIU must be based solely on the impact of 
the veteran's service-connected disability on his 
employability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in  
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of  
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful  
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321. 

The record reflects that the veteran meets the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection is currently in effect for residuals of a 
cold injury with degenerative changes, right hand (30 
percent);  residuals of a cold injury with degenerative 
changes, left hand (30 percent);  pes planus with pes cavus, 
bilateral (10 percent);  tinnitus (10 percent);  hypertension 
(10 percent);  right knee strain with chondromalacia (10 
percent);  left knee strain with chondromalacia (10 percent);  
chronic ankle sprains, bilateral (noncompensable); and 
hearing loss, bilateral (noncompensable).

The injuries to the veteran's hands arose from an episode of 
frostbite in service.  Since the injuries arose from one 
cause, they are considered one disability with a combined 
rating of greater than 40 percent.  See 38 C.F.R. §§ 4.25, 
4.26.  The veteran's service connected disabilities have a 
combined rating of 80 percent. Id.  As the veteran has a 
disability rated greater than 40 percent, and a combined 
rating that exceeds 70 percent, he meets the schedular 
requirements for consideration for a TDIU.  38 C.F.R. § 4.16.  

The question that remains is whether his service- connected 
disabilities preclude him from obtaining or engaging in 
substantially gainful employment.  The central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non 
service-connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15.  The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  

According to the evidence, the veteran was last employed at 
Target in December 2003.  It is unclear in what capacity the 
veteran was employed, although there is some indication that 
he was responsible for moving merchandise.  He also reported 
having one year of college education.  

On review, the Board finds that the evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from securing or following a substantially 
gainful occupation.  The veteran was afforded a VA 
examination and the examiner was asked if service-connected 
disability alone precluded the veteran from working.  The May 
2004 examination described the veteran's physical status, and 
the physician concluded that the veteran's unemployability 
was attributable to a combination of his service-connected 
disability and to non service-connected lumbar and cervical 
spondylosis, not service-connected disability alone.  There 
is no competent evidence to rebut this opinion.  The veteran 
himself has also attributed his inability to work in part to 
these non-service-connected conditions.  

Setting the veteran's non service-connected disabilities 
aside, the Board finds that the level of impairment to the 
veteran's employment is adequately reflected in the 
disability evaluations he currently receives for his service-
connected disabilities.  The record does not demonstrate that 
the veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude the veteran's 
participation in all forms of substantially gainful 
employment.  Thus, the Board finds that a TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.   

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in  
agreement with that assessment.  Because a preponderance of  
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  
§ 5107(b). 


ORDER

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


